DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-5 and 9 are amended. Claims 7-8, 13-16 and 18-20 are withdrawn. Claims 12 and 17 are cancelled. Claims 1-6 and 9-11 are presently examined.

Applicant’s arguments regarding the objection to the specification have been fully considered and are persuasive. The objection of 4/19/2022 is withdrawn.

Applicant’s arguments regarding the rejections under 35 USC 102(a)(1) have been fully considered and are persuasive. The rejections of 4/19/2022 are overcome.

Claim Interpretation
Applicant’s special definition of “fibrous substrate” (page 2, lines 1-2) is noted and will be used to interpret the phrase wherever it appears.

Regarding claim 1, the claim recites the limitation “fibrous substrate” which applicant defines as requiring a base web obtained by a papermaking process as set forth above. The determination of patentability is based upon the product or apparatus structure itself. Patentability does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). Since no evidence has yet been made of record establishing a nonobvious difference between the claimed product made by a papermaking method and a product made by any other method of the prior art, patentability of the claim will be determined based on the physical structure of the fibrous substrate and not its method of formation. 

Claim Objections
Claims 2-6 and 9-11 are objected to because of the following informalities: The claims do not commence with the definite article “The”. Claims 2-4 and 9-11 are objected to because of the following informalities: The word “Claim” is capitalized despite not appearing at the beginning of a sentence. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, the claim recites the limitation “wherein the plant extract corresponds to all of the water-soluble products of the plant parts selected for the plant extract,” however, applicant’s specification states that the plant extract corresponds to all of the water-soluble products of the plant without reference to any specific parts (page 2, lines 17-19). The claim therefore introduces new matter and does not comply with the written description requirement. Claims 2-6 and 9-11 do not comply with the written description requirement by dependence.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear what is encompassed by the limitation “wherein the plant extract corresponds to all of the water soluble products of the plant parts selected for the plant extract.” Does this require that all of the water soluble components be extracted from the selected plant parts, that all of the material extracted from the plant parts be incorporated into the reconstituted plant leaf, or merely require that the plant extract at some time contain all of the material extracted from the plant parts, effectively not further limiting the claim since the plant extract contains all of the material extracted from the plant parts immediately after it is extracted? The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it required that the plant extract at some time contain all of the material extracted from the plant parts. Claims 2-6 and 9-11 are indefinite by dependence.

Regarding claim 5, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim recites the broad recitation that the plant fibers represent from 30% to 90% by weight of dry matter and the claim also recites such from 50% to 60% which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of the instant Office action, the claim will be interpreted as if only the broader recitation were required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carroll (US 3,369,552).

Regarding claims 1 and 2, Carroll discloses a tobacco substitute made from leafy vegetation (column 1, lines 13-21). The product is formed by providing leafy plant material such as lettuce (column 1, lines 45-55) which is stripped of substantially all of its ingredients except carbohydrates and nitrogen components and then adding appropriate flavoring ingredients (column 1, lines 56-72). The stripping occurs in two phases, a water extraction process during which water soluble ingredients of the material are removed, followed by an organic solvent extraction during which complex organic compounds and fats are extracted (column 1, lines 56-72, column 2, lines 1-8). However, it is evident that the fibrous structure must remain since plant fibers comprise cellulose carbohydrate and Carroll discloses that leaves still have a leaf form following extraction (column 2, lines 48-68), which would have been destroyed if the fibers were removed. The leaves are therefore considered to meet the claim limitation of a fibrous substrate not from a tobacco plant. The dried leaf material then has flavoring and aroma imparting materials and humectants added to it (column 2, lines 69-72, column 3, lines 1-19). The humectant is glycerine (column 3, lines 1-19), which applicant’s specification discloses is an aerosol generating agent (page 2, lines 5-9). A suitable flavorant is walnut extract (column 3, lines 1-19), and the total loading of the flavorant mixture of 24% of the weight of the dry extracted leaves (column 6, lines 1-13). Since the glycerine is present at 1% of the flavorant mixture and does not separately contribute to the final weight of the product (column 6, lines 16-61), it is evident that plant fibers must represent about 81% of the total weight of the leaf since the water and ethyl alcohol carriers of the mixture are not in fact part of the weight of the mixture itself (column 6, lines 1-13). The final leaf product is considered to be a reconstituted product since a large number of components have been extracted from the leaf and replaced by new flavorings. 

Regarding claim 4, Carroll discloses that the total loading of the flavorant mixture of 24% of the weight of the dry extracted leaves (column 6, lines 1-13).

Regarding claim 11, Carroll discloses that the flavorant contains solube solids such as pulverized cardamom seed and pulverized husk of black walnut that are finely ground and held in suspension (column 6, lines 1-13). These suspended seed components are considered to meet the claim limitation of particles. They are not present in large enough concentrations within the flavorant to affect the relative weights of different components as set forth with respect to claim 1 (column 6, lines 16-61).

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carroll (US 3,369,552) as evidenced by 2011 Cost Estimates of Producing Fresh Market Field-Grown Head Lettuce in Western Washington (2011 Cost Estimates of Producing Fresh Market Field-Grown Head Lettuce in Western Washington, Washington State University Extension Fact Sheet, Washington State University, https://s3.wp.wsu.edu/uploads/sites/2073/2014/09/2011-Costs-Estimates-of-Producing-Fresh-Market-Field-Grown-Head-Lettuce-in-Western-Washington.pdf).

Regarding claim 9, 2011 Cost Estimates of Producing Fresh Market Field-Grown Head Lettuce in Western Washington that lettuce is grown from seeds (page 1, right column, middle), indicating that lettuce is a seed plant.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 3,369,552) in view of Buchmann (US 3,867,951).

Regarding claim 3, Carroll discloses all the claim limitations as set forth above. Carroll additionally discloses that tobacco substitutes can contain a small percentage of tobacco while still preserving the benefits of using a substitute material (column 1, lines 31-45). Carroll does not explicitly disclose the fibrous substrate comprising a tobacco extract.
Buchmann teaches a non-tobacco plant smoking substitute material (abstract) having aromatically active additives such as tobacco extracts present at a low dosage so that the harmful effects of natural tobacco need not be taken into account while still providing an intended aromatic effect (column 4, lines 24-39).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the fibrous leaf material of Carroll with the tobacco extract of Buchmann. One would have been motivated to do so since Carroll teaches that tobacco substitutes can contain a small amount of tobacco along with a flavorant and Buchmann teaches that tobacco extracts can provide an intended aromatic effect while being present in a low dosage such that the harmful effects of natural tobacco need not be taken into account.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 3,369,552).

Regarding claim 5, Carroll discloses all the claim limitations as set forth above. Carroll additionally discloses that the two flavorant mixtures can be present at 2% to 20% of the dry weight of the fibrous substrate (column 6, lines 1-13), or a total percentage of 4% to 40% flavorant, corresponding to about 71% to about 96% leaf material. Carroll does not explicitly disclose the leaf representing from 40% to 75% of the total dry weight of the final product.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the dry weight percentage of Carroll fall within the claimed range. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 3,369,552) in view of White (US 5,119,836).

Regarding claim 6, Carroll discloses all the claim limitations as set forth above. Carroll additionally discloses that tobacco substitutes can contain a small percentage of tobacco while still preserving the benefits of using a substitute material (column 1, lines 31-45) and are shredded when used as a tobacco substitute in a cigarette (column 4, lines 6-13). Carroll does not explicitly disclose the product comprising tobacco fibers.
White teaches a method of preparing a cigarette filling (abstract) comprising a mixture of tobacco fiber and other plant fiber where the tobacco fiber aids in the binding and strength of the sheet material (column 3, lines 39-48).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the shredded leaves of Carroll with tobacco fibers of White. One would have been motivated to do so since Carroll discloses shredded tobacco leaves that are a suitable tobacco substitute for cigarettes and that tobacco substitutes can contain a small percentage of tobacco while still preserving the benefits of using a substitute material and White teaches adding tobacco fibers to a tobacco substitute for cigarette to bind the substitute together.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 3,369,552) in view of Mua (US 7,428,905).

Regarding claim 10, Carroll discloses all the claim limitations as set forth above. Carroll additionally discloses that the leaves are shredded when used as a tobacco substitute in a cigarette (column 4, lines 6-13). Carroll does not explicitly disclose forming the leaves into a sheet having a basis weight.
Mua teaches a process for forming a smokable filler comprising forming a fiber containing material into sheets (column 2, lines 13-24) made from a cellulose containing material (column 2, lines 38-63) that are subsequently cut into strips to produce a high fill value when used as a filler (column 2, lines 64-67, column 3, lines 1-20) in a cigarette (column 4, lines 25-28). The sheet has a basis weight of 55 g/m2 to 100 g/m2.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the leaves of Carroll into sheets of Mua. One would have been motivated to do so since Carroll discloses using shredded leaves as a tobacco substitute in a cigarette and Mua teaches that making a filler material for cigarettes from a sheet produces a high fill value when used in a cigarette.
Response to Arguments
Regarding the rejections under 35 USC 112(b), applicant’s arguments have been fully considered but they are not persuasive since claim 5 still contains a broad statement of the range of plant fiber dry weights followed by a narrower range of the same dry weight percentage.

Regarding the rejections under 35 USC 102 and 35 USC 103, applicant’s arguments have been fully considered but are not persuasive since they do not address the rejections relying on Carroll as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715